Citation Nr: 0415180	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  94-37 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for pleurisy of the 
left lung with chronic fibrosis (probably secondary to 
pneumonic infection and/or history of tuberculosis), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1944 to April 1946.

This appeal arises from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In this decision, the RO denied an 
increased evaluation for the veteran's service-connected 
pleurisy of the left lung with chronic fibrosis and confirmed 
and continued an evaluation of ten percent disabling.

The Board of Veterans' Appeals (Board) remanded this case in 
April 2003 for development of the medical evidence.  The case 
has now returned for appellate consideration.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issue has been obtained.

2.  The veteran's pleurisy of the left lung with chronic 
fibrosis is characterized in recent years by extensive left-
sided pleural calcification, intermittent chest pain, and a 
mild restrictive/obstructive respiratory function.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent 
disabling for pleurisy of the left lung with chronic fibrosis 
has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.97, Diagnostic Codes 6810, 6811, 
6845 (Effective before and on October 7, 1996).  See 61 
Fed.Reg. 46720 (Sept. 5, 1996). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGPREC 
7-2003 (Nov. 19, 2003).  The recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of the 
information and evidence not of record that is necessary to 
substantiate the claim; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  In letters of January 2001 and August 2003, 
VA informed the appellant of the actions he must take and the 
type of evidence required to establish his claim for an 
increased evaluation for pleurisy, as well as of his and VA's 
respective duties.  These letters informed him of the need 
for lay/medical evidence that would show his service-
connected disability had increased in severity.  These 
letters also notified him of the type of actions that were 
required of him, to include his identification of pertinent 
evidence and his own attempt to obtain and forward this 
evidence to VA.  The letters informed him of the development 
that would be completed by VA in substantiating his claims, 
to include obtaining pertinent medical records and a VA 
medical examination/opinion, if appropriate.  Finally, these 
letters requested that the appellant submit all pertinent 
evidence in his possession to VA as soon as possible.  See 
the August 2003 letter's section titled "Any or all of the 
following listed evidence will help us make our decision."

In the Statement of the Case (SOC) issued in August 1994 and 
subsequently issued Supplemental Statements of the Case 
(SSOC), VA specifically notified the appellant of the 
evidence that it had considered.  The SOC and SSOCs also 
notified him of the pertinent laws and regulations and the 
reasons and bases for VA's decision.  Specifically, the SOC 
and SSOCs of October 1997 and October 2001 notified the 
veteran of both the old and new laws and regulations 
governing the grant of an increased evaluation for his 
respiratory disability.  He was informed of the regulations 
governing the award of an extra-schedular evaluation in the 
SSOCs issued in May 1999 and October 2001.  The veteran was 
also notified of the old duty to assist provisions in the SOC 
and SSOCs issued in April 1995, October 1997, and May 1999.  
He was given notice of the new duty to assist regulations in 
the SSOC issued in January 2004.  In addition, the veteran 
was allowed the opportunity to comment on laws/regulations 
and reasons/bases concerning the matters on appeal.

The Board notes that on October 7, 1996, regulations at 
38 C.F.R. §4.97 governing the evaluation of service-connected 
respiratory diseases were effectively changed.  See 61 
Fed.Reg. 46720 (Sept. 5, 1996).  As noted above, the veteran 
was notified of these changes and the RO had the opportunity 
to determine the applicability of both the old and new rating 
criteria to the current claim.  See Kuzma, supra.  Based on 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include the veteran's 
military records and VA treatment records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The veteran has 
not asserted that he ever received medical treatment from any 
other government source, or that he ever filed claims for 
disability benefits with the Social Security Administration 
or workers' compensation benefits with the Department of 
Labor.  Thus, there is no indication that other Federal 
department or agency records exist, that are pertinent to the 
issue decided below, which should be requested.  See 
38 U.S.C.A. § 5106.  

In addition, the veteran was afforded multiple VA 
compensation examinations in January 1995, March 1995, May 
1997, September 1999, July 2002, and November 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  These 
multiple examinations obtained throughout the appeal period 
provide a comprehensive picture of the veteran's respiratory 
disease.  The VA examiners reported accurate medical 
histories, provided examination findings regarding the 
veteran's pulmonary ability, and provided the appropriate 
diagnoses and etiological opinions.  Examinations of March 
1995, July 2002, and November 2003 included a review of the 
medical information contained in the claims file along with 
recent pulmonary function tests (PFT) and chest X-ray 
results.  Therefore, these examinations are fully adequate 
for providing evidence regarding the severity of the 
veteran's current pleurisy.  

The veteran has identified private medical treatment of his 
respiratory disorder by a Dr. A.J.C.  This is the only 
private treatment identified by the veteran for his lung 
disorder in recent years.  These records were obtained by VA 
and incorporated into the claims file in July 2001.  Dr. 
A.J.C. has also provided VA with additional comments 
regarding the veteran's medical status in letters of 
September 1994, February 1999, January 2002, and March 2002.  
As it appears that all identified private treatment records 
pertinent to the current claim have been obtained by VA, 
there is no duty for VA to inform the appellant of its 
inability to obtain any identified private medical evidence.  
See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(c)(1), (e).  

The appellant was provided the opportunity to present 
evidence and contentions at a hearing before VA in November 
1994.  A transcript of this hearing has been associated with 
the claims file.  On the VA Form 9 (Appeal to Board of 
Veterans' Appeals) he submitted in September 1994, the 
veteran was informed of his right to a hearing before a 
Veterans Law Judge from the Board.  He has not requested such 
a hearing.  By letter of April 2004, VA informed the 
appellant that his case was being forwarded to the Board and, 
in effect, that it would not undertake any further 
development in this claim.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
appellant in the development of the claim decided below.

As noted above, the Board remanded this case for development 
of the medical evidence in April 2003.  A Board remand 
confers on the appellant, as a matter of law, the right to 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  In the remand of April 2003, 
the Board instructed the RO to provide the veteran with the 
appropriate VCAA notice, obtain his VA treatment records, 
obtain a VA pulmonary examination with detailed medical 
findings regarding the residuals of the veteran's pleurisy 
(to include appropriate PFT scores), and readjudicate the 
claim with notification to the veteran in a SSOC.  The 
veteran was provided with VCAA notice in the letter of August 
2003.  The RO obtained the veteran's current VA treatment 
records in August 2003 and January 2004.  The veteran was 
afforded a VA compensation examination in November 2003 that 
provided PFT results and answered all questions posed by the 
Board.  This claim was readjudicated by the RO and a SSOC was 
issued to the veteran in January 2004.  Therefore, the Board 
finds that the RO has fully complied with its remand 
instructions and the April 2003 remand presents no basis for 
further development in this case.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letters issued to the appellant in January 2001 and 
August 2003 that discussed the requirements of the VCAA, the 
RO requested that he submit information identifying pertinent 
evidence, or the evidence itself, to the RO within 60 days 
and 30 days, respectively.  However, the August 2003 letter 
also informed the veteran that he could take up to a year 
from the date of this letter to submit the requested 
evidence.  Regardless, the provisions of the Veterans 
Benefits Act of 2003 now allow VA to complete decisions prior 
to the one year appeal period under 38 U.S.C.A. § 5103(b)(1).  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(b)(3)).  This provision was made 
retroactively effective from November 9, 2000.  Id. at 
§ 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In August 1993, the RO 
initially denied the claim on appeal.  The veteran was not 
provided VCAA notice until January 2001 (or possibly until 
August 2003).  Because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, supra. (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in 38 U.S.C.A. 
§ 7261(b)(2) that the Veterans Claims Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
supra.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2001 
and August 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Regardless, the RO provided a SSOC to 
the appellant in January 2004 that readjudicated the issue on 
appeal under the provisions of the VCAA.  This decision 
appears to correct any deficiency in the timing of the VCAA 
notice.  In this regard, while perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Increased Evaluation for Pleurisy of the Left Lung with 
Chronic Fibrosis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

The veteran has asserted that his service-connected pleurisy 
and its residuals have become progressively worse in recent 
years.  At his hearing on appeal in November 1994, the 
veteran testified that he was "strong" everywhere in his 
body, except for his chest.  He and his spouse indicated that 
the veteran would develop symptoms of chest pain, coughing, 
and sputum with physical activity or working for one to one 
and a half hours.  The veteran denied experiencing shortness 
of breath.  He reported that he received regular private 
treatment for his respiratory complaints and was prescribed 
the use of an inhaler.  

In March 2001, the veteran's spouse submitted a letter in 
which she claimed that after the veteran's prostate had been 
removed in 1992 his immune system had been compromised 
resulting in increased respiratory symptoms.  She also 
claimed that the veteran currently suffered with extreme 
fatigue due to his respiratory disorder.  In June 2003, the 
spouse submitted a letter to VA in which she claimed that if 
the veteran did any activity, like watering plants, he 
developed pain in his right side and chest.  This pain was so 
severe that it would force the veteran to quit the activity.  
She also appears to claim that the veteran suffered with 
tiredness and fatigue related to his respiratory disorder.  

A private exercise stress test conducted in March 1994 noted 
a normal electrocardiogram (EKG) at rest.  However, with 
exercise the veteran developed moderate anterior chest 
discomfort.  There were reported abnormal findings with EKG 
on exercise.  A VA thallium stress test performed in April 
1994 noted impressions of fixed defect inferior wall likely 
secondary to diaphragmatic attenuation, with no evidence of 
stress induced myocardial ischemia.

In a letter prepared in September 1994, the veteran's private 
physician (Dr. A. J. C.) indicated his opinion that the 
veteran's current pleural pericardial disease with 
calcification in the left pleural seen on a recent chest X-
ray were residuals from an in-service pleural pulmonary 
tuberculosis.  These residuals eventually led to the 
veteran's tuberculous pericarditis first diagnosed in 1986.  

The veteran was afforded a VA pulmonary examination in 
January 1995.  He complained of recurrent right and left 
lateral thoracic wall pain precipitated by exertion, lifting, 
bending, but relieved by sleep.  On examination, the heart 
had a regular rate and rhythm and his lungs were clear to 
auscultation and percussion.  A chest X-ray noted a left 
pleural plaque with calcification extending from the 
posterior 5th rib to the 10th rib.  A second area of 
calcification is seen just lateral to the first area.  The 
lungs were otherwise clear and the cardio silhouette was 
normal.  The radiologist's impression was large left pleural 
plaque without evidence of acute disease.  A PFT conducted in 
mid-February 1995 noted a forced expiratory volume in one 
second (FEV-1) value that was 100 percent of that predicted 
(predicted value was 2.55/observed value was 2.56) and a FEV-
1/forced vital capacity (FVC) value percentage prediction was 
unreported (however the predicted value was 69/observed value 
was 79).  Unfortunately a diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) value 
was not tested.  The PFT interpretation was a spirometry 
within normal limits.  The diagnoses provided by the examiner 
were a history of pulmonary tuberculosis, residual left 
calcified fibrotic pleural plaque, and recurrent bilateral 
thoracic wall pain of unclear etiology.  This examiner opined 
that the veteran's pulmonary disease appeared to be in 
remission without evidence of active tuberculosis.

The veteran was given a VA general medical examination in 
March 1995.  During this examination, the veteran complained 
of chest pain in various locations, typically arising on 
activity and not related to breathing.  The veteran reported 
that after his military service he purposely chose a 
sedentary occupation in order not to exacerbate his pulmonary 
disability.  This examiner reported in detail the veteran's 
military and post-military medical history.  It was noted 
that the veteran had an episode of pericarditis in 1985, but 
there was no evidence of restrictive pericarditis since that 
time.  The veteran was reportedly given two exercise 
tolerance tests in 1994 that came to conflicting results.  
The first was abnormal while a repeat examination was 
determined to be normal.  A PFT performed in late February 
1995 noted FEV-1 was 102 percent of that predicted 
(2.55/2.60), FEV-1/FCV percentage of predicted was not 
reported (values were 69/79), and DLCO (SB) was 96 percent of 
predicted (24.3/23.4).  The PFT was interpreted to show lung 
volumes were normal, and spirometry and DLCO were within 
normal limits.  On examination, the veteran's cardiac system 
was completely unremarkable.  The chest was clear to 
percussion and auscultation with no rales, rhonchi, or 
wheezes.  Breath sounds were reported to be normal.  His 
weight was reported to be 170 pounds.  The diagnoses were 
history of pleurisy in 1946 (probably as result of pulmonary 
tuberculosis), history of acute pericarditis in 1985 that was 
non-tuberculous and resolved without residuals, and left 
pleural plaque on chest X-ray (probably a residual of prior 
pulmonary tuberculosis).  This examiner opined that the 
veteran's in-service tuberculosis resulted in chronic pleural 
changes that are now seen on chest X-ray and are possibly 
related to his chronic chest pain.  However, this chest pain 
did not sound pleuritic in nature, as it was not exacerbated 
by deep inspirations.  It was the examiner's opinion that the 
chest pain represented a mixed picture of musculoskeletal 
abnormalities as well as a component from previous 
tuberculous pleurisy.  

VA outpatient records dated from 1993 to 1996 noted repeated 
complaints of breathing problems.  Complaints included chest 
pain, cough, and sputum.  A stress test of May 1994 noted the 
impression of defect of the inferior wall (heart?) with no 
evidence of stress induced myocardial ischemia.  Assessments 
in January and February 1995 found no active tuberculosis.  
In May 1995, the veteran was assessed with atypical chest 
pain suggestive of stable angina.  Complaints of cough and 
productive sputum were attributed to chronic bronchitis in 
January 1996. 

A VA pulmonary examination was given to the veteran in May 
1997.  The veteran reported having a stroke in October 1996 
that resulted in residual right side paralysis.  He reported 
having chest pain if he walked too fast.  The veteran 
indicated that he was currently using an inhaler.  On 
examination, the veteran was found to be well-nourished and 
well-developed.  His weight was 156 pounds.  His lungs were 
clear to percussion and auscultation.  The veteran's 
diaphragm was reported to move normally.  The date of 
inactivity from the veteran's tuberculosis was reported to be 
1985.  Residual structural damage from this disease was 
mostly scar tissue.  A PFT reported FEV-1 was 112 percent of 
predicted (2.38/2.67) and the values for FEV-1/FVC were 
69/79.  Unfortunately, DLCO (SB) was not tested.  The PFT 
interpretation was that the results were within the predicted 
range of normal values.  The diagnoses were status post 
tuberculosis, treated medically with residual scarring; and 
status post right-sided stroke with residual deficits.  The 
examiner commented:

The question comes up "What is [the 
veteran's] condition compared to one year 
or two years ago?"  He is in much more 
of a problem in that he is unable to do 
the activity he could do a year ago.  He 
has shortness of breath, he has pain in 
his chest, and I think although his 
tuberculosis may be cured, he is having 
residual pulmonary fibrosis and changes 
due to this pulmonary tuberculosis...he has 
no cor pulmonale, his heart is not 
enlarged.  He has no changes in his blood 
pressure and his pulses are palpable and 
equal in all extremities...I do not think 
he has...a symptomatic pericarditis.  

A letter from Dr. A.J.C. prepared in February 1999 reported 
that the veteran continued to be under his care for pleural 
pericardial tuberculosis.  It was noted that the veteran had 
a long history of pleural calcifications and pericardial 
disease from pleural pulmonary tuberculosis, which had healed 
with cicatrixation.  He also had a recent history of right-
sided cerebrovascular accident and prostatectomy for 
carcinoma of the prostate.  The veteran's pericardial pleural 
disease was manifested by restricting of lung volumes on 
spirometric testing with mild impairment of diffusion.  
However, there were no signs of pericardial restriction at 
the time this letter was prepared.  The physician did 
indicate that the veteran was at risk for pericardial 
restrictive disease, further pulmonary pleural restriction, 
and reactivation of tuberculosis at any time in the future.  
Outpatient records dated from 1994 to 2001 from this 
physician were obtained.  These records confirmed the 
physician's related history and opinion given in the letter 
of February 1999.

Dr. A.J.C.'s records also contained a number of PFTs.  Three 
of these tests were undated.  The first noted the veteran's 
weight to be 174 pounds.  After the use of a bronchodilator, 
the veteran's FEV-1 was 90 percent of predicted (3.04/2.73) 
and FEV-1/FVC was 97 percent of predicated (0.78/0.76).  No 
value was given for DLCO (SB).  The second PFT noted the 
veteran's weight as 174 pounds.  After the use of a 
bronchodilator, the veteran's FEV-1 was 84 percent of 
predicted (3.04/2.57) and FEV-1/FVC was 90 percent of 
predicated (0.78/0.70).  His DLCO (SB) was reported to be 
"normal."  This PFT was interpreted as showing the presence 
of an early small airway obstruction.  The third PFT noted 
the veteran's weight as 171 pounds.  After the use of a 
bronchodilator, the veteran's FEV-1 was 91 percent of 
predicted (3.04/2.76) and FEV-1/FVC was 92 percent of 
predicted (0.78/0.72).  His DLCO (SB) was not reported.  This 
PFT was interpreted as showing the presence of an early small 
airway obstruction.  A PFT performed in February 1999 noted 
the veteran's weight to be 160 pounds.  After the use of a 
bronchodilator, the veteran's FEV-1 was 105 percent of 
predicted (2.32/2.57), but the percent of predicted value was 
not given for the FEV-1/FVC.  Scores on this test were 
reported as 75/76.  His DLCO (SB) was 71 percent of predicted 
(19.49/27.50).  A PFT performed in June 2001 did not report 
the veteran's weight.  After the use of a bronchodilator, the 
veteran's FEV-1 was 79 percent of predicted (2.92/2.31) and 
FEV-1/FVC was 100 percent of predicted (0.77/0.76).  His DLCO 
(SB) was not reported.  This PFT was interpreted as showing a 
mild restrictive ventilatory defect, which may not benefit 
from continued bronchodilator.  Private chest X-rays taken in 
January 1994, February 1999, and April 2000 noted left 
pleural calcification.  A private echocardiogram of September 
1994 found concentric left ventricular hypertrophy with 
overall left ventricular systolic function normal.  
Otherwise, the echocardiogram was reported to be normal.  An 
echocardiogram taken in October 1996 found concentric left 
ventricular hypertrophy with impaired diastolic relaxation 
and/or mild volume depletion.  There was no obvious source 
found for the veteran's thrombo-embolus to the brain.  

VA medical opinions were obtained in July and August 1999.  
These physicians found that the veteran's pericardial and 
pleural diseases were the result of his in-service 
tuberculosis.  The July 1999 opinion also noted that the 
veteran's tuberculosis had not been active since 1986, since 
all of his sputum cultures taken since that time have been 
negative for tuberculosis.  However, the veteran's 
pericarditis has been active in the sense that the veteran 
has suffered with ongoing chest pain.

Another VA pulmonary examination was given to the veteran in 
September 1999.  The veteran reported symptoms of chronic 
chest pain and tightness.  He denied any exertional angina, 
but noted that his chest pains have occasionally occurred at 
rest.  The veteran's reported cardiac and stress testing had 
not revealed any chronic cardio disease.  On examination, the 
veteran was well-developed and well-nourished.  His lungs 
were clear to auscultation.  His heart had a regular rate and 
rhythm with no murmurs, gallops, or bruits heard.  The 
examiner summarized that the veteran had suffered a stroke 
resulting in right-sided weakness, but there was no evidence 
of coronary artery disease or heart failure.  This examiner 
opined that the veteran's pericarditis had only resulted in 
symptomatology of chest pain.  The diagnoses included a 
history of pulmonary tuberculosis and tuberculosis 
pericarditis.  

Dr. A.J.C. prepared letters in January and March 2002, in 
which he claimed that it had only recently come to his 
attention that the veteran had significant exposure to 
asbestos.  He opined in the January 2002 letter "[I]n light 
of the progression of your calcifications on the pleura, I 
can say with conviction that asbestos is operable in your 
pleural calcification."  In the March 2002 letter, Dr. 
A.J.C. indicated that due to the pleural calcifications the 
veteran carried the diagnosis of asbestosis.

The veteran was afforded a VA pulmonary examination in July 
2002.  During this examination the veteran reported an in-
service history of exposure to asbestos and tuberculosis.  A 
chest X-ray noted impressions to include extensive left-sided 
pleural calcification with restriction of lung motion 
indicative of prior tuberculous empyema, calcific coronary 
arteriosclerosis, and no evidence of acute cardiopulmonary 
disease.  A PFT indicated the veteran's weight to be 172 
pounds.  The FEV-1 was 98.6 percent of that predicted 
(2.22/2.19), FEV-1/FVC was 110.3 percent of that predicted 
(68/75), and DLCO (SB) was 103.5 percent of that predicted 
(17.00/17.60).  The examiner interpreted the PFT to show 
obstructive pulmonary disease, with no restrictive disease.  
The examiner found that the veteran did suffer from loss in 
pulmonary function and capability more likely than not from a 
tubercular origin.  Service-related asbestosis was not a 
significant likelihood.  He supported this opinion on the 
findings of the PFT and chest X-ray, which failed to reveal 
the existence of asbestosis.  

A VA echocardiogram performed in May 2002 indicated a normal 
study, except that left ventricular diastolic function was 
abnormal.  No evidence was found suggesting pulmonary 
hypertension existed.  A VA PFT performed in December 2002 
was interpreted to show that a mild airway obstructive defect 
was present.  The veteran's primary VA physician prepared a 
letter to the RO in April 2003.  This physician noted the 
veteran was currently being treated for history of a stroke 
with right-sided paralysis (requiring the use of an electric 
scooter), a history of diabetes, chronic fatigue, a history 
of prostate cancer and orchiectomy (symptoms of hot flashes 
related to the treatment of this disorder), hyperlipidemia, 
chest pain of unknown etiology, and diffuse osteoarthritis 
with pain.

A VA outpatient record of April 2003 noted the veteran's 
complaints of chest pain when he did activity like walk 
around his house or pick up flowerpots.  This pain was 
reported to be dull and right-sided or in his neck, and would 
usually go away after 20 minutes.  This pain was not 
associated with shortness of breath or diaphoresis.  He also 
reported right-sided chest pain when he slept on his right 
side.  The veteran claimed that when he went for walks he 
would become fatigued, with or without experiencing chest 
pain.  The veteran was provided a heart perfusion imaging 
test in June 2003. During stress testing, the veteran 
complained of shortness of breath, chest pressure, and 
flushing which resolved by the end of the recovery phase.  
There were no significant EKG changes throughout the study.  
The impression was no evidence of coronary insufficiency, no 
evidence for prior infarct, and good left ventricular 
function.  During his following outpatient visits, the 
veteran's treating physician appears to rely on the stress 
test of June 2003 in his opinion that the cause of the 
veteran's intermittent chest pain was his extensive pleural 
plaguing.  

A VA pulmonary examination was given to the veteran in 
November 2003.  The veteran complained of chronic left-sided 
chest pain, with occasional right-sided chest pain.  He 
treated this pain by sitting, resting, and use of over-the-
counter pain medication.  The veteran reported that exertion 
and/or movement would cause his chest pain, but reported that 
he had chest pain in varying locations without such exertion.  
He denied having shortness of breath, but indicated that he 
was not very active due to residuals of his stroke.  The 
veteran did not know if his chest pain increased with 
inspiration.  He denied being dypsneic with daily activity 
and indicated that he did not require the use of supplemental 
oxygen.  On examination, the veteran was found to be a 
debilitated elderly male who weighted 177 pounds.  The 
veteran breathed without the use of accessory muscles and was 
not dyspneic.  There was no chest deformity noted with 
inspiration or expiration.  Lungs were clear to auscultation 
with no localized chest wall tenderness.  His heart had a 
regular rate and rhythm.  The radiologist's impression of the 
veteran's chest X-ray included extensive left-sided pleural 
calcification consistent with previous tuberculous empyema, 
blunted left costophrenic sulcus likely from previous 
scarring, calcified and tortuous aorta consistent with 
systemic hypertension, and calcification of the coronary 
arteries.  The radiologist commented that there was no 
significant change from the chest X-ray taken in July 2002.  
A PFT indicated the veteran's weight to be 172 pounds.  After 
the use of a bronchodilator, the FEV-1 was 107.8 percent of 
that predicted (2.19/2.36), FEV-1/FVC was 111.8 percent of 
that predicted (68/76), and DLCO (SB) was 93.5 percent of 
that predicted (17.0/15.9).  His estimated maximum exercise 
capacity was estimated to be 15-20ml/kg/min.  The physician 
interpreted the PFT to show a mild obstructive ventilatory 
defect that represented either a normal variant or 
obstructive lung disease.  Lung volumes and diffusing 
capacity (at 15.9mL/mmHg/min.) were within normal limits.  

The diagnoses were chest pain of unclear etiology, and status 
post tuberculous empyema with a variant of normal lung 
function or mild obstructive ventilatory disease.  This 
examiner opined that the veteran's current chest pains are 
variable in location and intensity and it was not possible to 
determine if the veteran's current pains were related to his 
previous diagnosis of pleurisy or musculoskeletal discomfort 
resulting from chest wall pain related to falling episodes.  
The examiner felt there was no evidence of dyspnea, decreased 
diffusing capacity, restrictive lung disease, pulmonary 
hypertension, cor pulmonale, restriction on respiratory 
excursions, or weight loss.  There was evidence of weakness 
and fatigability, but the examiner indicated that these 
problems were related to the veteran's arthritis, residuals 
of a stroke, and general state of his health.  The examiner 
did not find that the weakness and fatigability were related 
to any abnormal respiratory function.  Finally, the examiner 
noted that the clinical and radiological findings correlated 
to previous mycobateria infection of the lungs with no 
evidence of asbestosis.

The veteran's left lung pleurisy with chronic fibrosis is 
rated 10 percent disabling effective from April 6, 1948.  
This disorder was evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.97, Diagnostic Code 6810 
(Pleurisy, serofibrinous; effective prior to October 7, 1996) 
and Diagnostic Code "6811" (effective on October 7, 1996).  
The later diagnostic code is identified on the RO's rating 
sheet prepared in December 2002.  It is noted by the Board 
that the new criteria at 38 C.F.R. § 4.97 does not contain a 
code "6811."  In SSOCs of October 1997 and October 2001, 
the veteran was notified that the rating criteria at 
38 C.F.R. § 4.97, Diagnostic Code 6845 (Chronic Pleurisy or 
Fibrosis) was applicable to his current claim and evaluated 
under this code.  The Board finds that the RO was correct in 
applying the provisions of Diagnostic Code 6845 and, as the 
veteran has received appropriate notification of these rating 
criteria, will proceed with appellant review.

As discussed above, the regulations evaluating the veteran's 
respiratory disease were changed effective on October 7, 
1996, during the pendency of this appeal.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.

In the current case, the Board finds that whether or not the 
new rating criteria has retroactive effect is irrelevant.  As 
discussed below, the medical evidence obtained since 1993 
does not provide any basis for the award of an increased 
evaluation under either the old or new rating criteria at any 
time during the appeal period. 

The veteran and his spouse have contended that the veteran's 
pleurisy has resulted in intermittent to constant chest pain, 
chronic fatigue, and his service-connected respiratory 
disorder prevents him from doing any significant activity.  
The veteran and his spouse are competent to present lay 
evidence on injury and symptomatology.  However, only 
qualified medical professionals are competent to provide 
evidence on diagnosis and etiology of a disease or 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competent medical opinion would also be required to 
show what symptomatology is associated with the service-
connected pleurisy and what is the result of nonservice-
connected disorders.

The old rating criteria at Code 6810 indicate that chronic 
pleurisy (fibrous) following lobar pneumonia and other acute 
disease of the lungs or pleural cavity, without empyema 
(accumulation of pus in the pleural/lung), is to be 
considered a non-disabling condition.  However such a 
condition with symptoms of diaphragmatic pleurisy, pain in 
the chest, obliteration of the costophrenic angles, and 
tenting of the diaphragm is to be rated as 10 percent 
disabling.  The veteran has been awarded the highest 
evaluation possible under these criteria.

However, old rating criteria at Code 6811 were used to 
evaluate purulent (empyema) pleurisy.  A 30 percent 
evaluation under this code required a moderately severe 
condition with residual marked dyspnea or cardiac 
embarrassment on moderate exertion.  The competent medical 
evidence, primarily the chest X-rays, obtained since 1993, 
has consistently ruled out the existence of empyema.  The 
last identified lung infection was during the veteran's 
hospitalization in 1985.  As no active infection or empyema 
has been shown to exist since the veteran filed his appeal, a 
higher evaluation under old Code 6811 is not authorized.

Turning to the new criteria at Code 6845, chronic pleurisy or 
fibrosis is required to be rated under the General Rating 
Formula for Restrictive Lung Disease.  See 38 C.F.R. § 4.97.  
This formula allows a total disability evaluation, based on 
PFT testing, if FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  A 60 percent evaluation is 
authorized with FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 30 percent 
evaluation is awarded with FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  Finally, a 10 percent rating is 
given with FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.

The General Rating Formula for Restrictive Lung Disease 
contains the following notes:

Note (1): A 100-percent rating shall be 
assigned for pleurisy with empyema, with 
or without pleurocutaneous fistula, until 
resolved.

Note (2): Following episodes of total 
spontaneous pneumothorax, a rating of 100 
percent shall be assigned as of the date 
of hospital admission and shall continue 
for three months from the first day of 
the month after hospital discharge.

Note (3): Gunshot wounds of the pleural 
cavity with bullet or missile retained in 
lung, pain or discomfort on exertion, or 
with scattered rales or some limitation 
of excursion of diaphragm or of lower 
chest expansion shall be rated at least 
20-percent disabling.   Disabling 
injuries of shoulder girdle muscles 
(Groups I to IV) shall be separately 
rated and combined with ratings for 
respiratory involvement. Involvement of 
Muscle Group XXI (DC 5321), however, will 
not be separately rated.

Initially, the Board finds that the criteria at Notes (2) and 
(3) are not applicable to the veteran as his service-
connected pleurisy has not resulted in total spontaneous 
pneumothorax, nor is it the result of a gunshot wound.  As 
the veteran has not suffered with an episode of empyema or 
pleurocutaneous fistula at any time during the appeal period, 
the criteria at Note (1) is also not applicable to this case.

Turning to the applicable PFT criteria, the Board finds that 
there are no objective test values since 1993 that would 
authorize a higher evaluation for the veteran's pleurisy.  
During this period, the worst FEV-1 value obtained was 79 
percent in June 2001, the worst FEV-1/FVC value obtained was 
90 percent on an undated private PFT, and the worst DLCO (SB) 
value obtained was 71 percent in February 1999.  The latest 
PFT of record obtained in November 2003 has shown 
substantially better scores.  The noted low scores would not 
allow an evaluation in excess of 10 percent disabling under 
the criteria at Code 6845.  

There is no objective medical evidence that indicates the 
veteran's pleurisy has resulted in cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, acute 
respiratory failure, or required the use of outpatient oxygen 
therapy.  The examiner of November 2003 specifically ruled 
out these disabilities as being related to the pleurisy.  
This examiner also found that maximum exercise capacity was 
greater than 15 ml/kg/min of oxygen consumption.  The last 
evidence of any acute respiratory failure was during the 
veteran's hospitalization in the mid-1980s.  None of the 
outpatient records indicate that the veteran has undergone 
any outpatient oxygen therapy.  The existence of cor 
pulmonale was also ruled out by a medical opinion in May 1997 
and an echocardiogram ruled out the existence of pulmonary 
hypertension in May 2002.  While cardiovascular testing has 
found the existence of left ventricular hypertrophy, this 
testing has consistently failed to indicate the existence of 
right ventricular hypertrophy or related any existing 
hypertrophy to the veteran's service-connected pleurisy.

The November 2003 examiner commented that the veteran's 
"maximum exercise capacity is estimated to be 15-
20ml/kg/min."  On its face, this appears to be a reference 
to the criteria under Code 6845 for a total disability 
evaluation and would rule out that such an evaluation is 
warranted.  A 60 percent evaluation is authorized for 
"maximum oxygen consumption of 15 to 20 ml/kg/min."  The 
examiner's plain meaning does not appear to be a reference to 
the 60 percent rating criteria.  However, even considering 
that the November 2003 examiner's comment was referencing the 
60 percent criteria, the preponderance of the objective 
medical evidence, to include diagnostic tests results from 
multiple PFTs, does not support such an "estimate."  
Multiple physicians who had either treated the veteran or 
examined him, to include Dr. A.J.C. in his February 1999 
letter, have consistently found the veteran's lung disability 
to be of a mild degree.  Physician interpretation of PFT 
results in February 1995, May 1997, June 2001, December 2002, 
and November 2003 have found the values were normal, within 
normal limits, or represented a small or mild respiratory 
defect.  The paragraph in which the November 2003 examiner 
wrote the above noted sentence ruled out any significant 
symptomatology associated with the pleurisy (status post 
tuberculosis empyema) and attributed the veteran's primary 
complaints of weakness and fatigability to nonservice-
connected disorders.  Finally, attributing the examiner's 
"estimate" to the 60 percent criteria would be internally 
inconsistent with this examiner's diagnosis of "variant 
normal lung function or mild obstructive ventilatory 
disease."  As noted above, the majority of the physician's 
opinions to include PFT interpretations have consistently 
found the veteran's respiratory disease to be of a mild 
character.  Thus, the preponderance of the medical evidence 
is against the award of a 60 percent evaluation under Code 
6845.

Based on the above medical evidence, the Board finds that the 
veteran's pleurisy of the left lung with chronic fibrosis has 
resulted in extensive left-sided pleural calcification, 
intermittent chest pain, and a mild restrictive/obstructive 
respiratory function.  This level of disability does not 
warrant an evaluation in excess of 10 percent disabling under 
either the old or new criteria at 38 C.F.R. § 4.97.

The veteran has claimed that he is unable to obtain or 
sustain employment due to his service-connected respiratory 
disability.  According to 38 C.F.R. § 3.321(b)(1), in the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

There is no allegation or evidence that the veteran's 
symptoms of pleurisy has resulted in him being hospitalized 
since 1993.  The veteran has indicated that he was forced to 
obtain sedentary type work after World War II due to the 
residuals of his pleurisy and retired in 1986.  As noted 
above, the preponderance of the medical evidence has only 
attributed a mild degree of impairment to the veteran's 
service-connected respiratory disability.  Medical opinions 
of April and November 2003 have attributed the veteran's 
current poor state of general health to multiple other 
sources.  Neither the veteran nor his spouse has presented 
any corroborative evidence that the veteran has been unable 
to work in any significant part to his service-connected 
respiratory disability.  While the Board acknowledges that 
the veteran currently suffers with several debilitating 
disorders, these disorders have not been attributed to a 
service-connected source by any of the medical evidence or 
opinion.  Based on this medical evidence, the Board finds 
that the veteran's pleurisy of the left lung with chronic 
fibrosis, while impacting his ability to work, has not caused 
a marked interference with his ability to be employed.  Thus, 
the level of interference with the veteran's industrial 
abilities due to the pleurisy is fully contemplated in his 
current evaluation under the rating schedule.  Based on this 
evidence, the Board finds that the veteran's service-
connected pleurisy of the left lung with chronic fibrosis 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Therefore, this issue does not 
warrant referral for an extra-schedular evaluation.

Based on the above analysis, the evidence does support a 
higher evaluation for the veteran's pleurisy of the left lung 
with chronic fibrosis.  Therefore, only a 10 percent rating 
under 38 C.F.R. § 4.97 is warranted.  While the appellant and 
his spouse are competent to report symptoms, a preponderance 
of the medical findings does not support a higher evaluation.  
The Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment, 
diagnosis, and etiology of a disability, than the lay 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against a higher 
evaluation and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(Continued on next page.)
ORDER

An evaluation in excess of 10 percent disabling for pleurisy 
of the left lung with chronic fibrosis is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



